internal_revenue_service number release date index number -------------------- -------------- ----------------------------------- --------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ------------------ telephone number ---------------------- refer reply to cc ita b07 plr-136277-18 date date re request for private_letter_ruling under sec_168 legend taxpayer state date1 date2 year location possession a b sponsor project company dear ----------- ------------------------------------------------------------- -------------- ------------------- ------------------- ------- ------------------------------------------- --------- ----------------------------------------------------------- ------------------------------------- ------------------------------------------------------- ---------------------------------------------------- this letter responds to a letter dated date and additional correspondence submitted by taxpayer requesting a private_letter_ruling under sec_50 and sec_168 of the internal_revenue_code with regard to a solar photovoltaic generation facility to be constructed in location which is in possession the solar farm subsequently taxpayer withdrew its ruling_request under sec_50 taxpayer represents that the facts are as follows taxpayer is a single member limited_liability_company organized on date1 under the laws of state taxpayer currently is a disregarded_entity for federal_income_tax purposes plr-136277-18 the sole member of taxpayer is sponsor a limited_liability_company organized under the laws of state on date1 sponsor has elected to be classified as an association subject_to federal_income_tax as a corporation under sec_301_7701-3 of the income_tax regulations a and b own all of the membership interests of sponsor the solar farm will be owned by project company a single member limited_liability_company organized under the laws of possession on date2 the sole member of project company is and will be taxpayer project company is and will be a disregarded_entity for federal_income_tax purposes the solar farm will include tangible_property that will be subject_to a depreciation allowance pursuant to sec_168 the depreciable_property none of the depreciable_property will be tax-exempt_use_property or tax-exempt_bond_financed_property under sec_168 at no time will the solar farm be used for lodging by a tax-exempt_organization described in sec_50 or by governments or foreign persons the solar farm is expected to be placed_in_service and begin commercial operations in year during the current_year and after the issuance of this letter_ruling two domestic corporations will acquire membership interests in taxpayer and as a result taxpayer will convert from a disregarded_entity to a partnership for federal tax purposes a and b also are currently in the process of soliciting an investment from one or more third parties investors to finance the construction and operation of the solar farm and to purchase membership interests in taxpayer before the solar farm is placed_in_service the depreciable_property will be treated as held by a partnership for federal tax purposes no member of the partnership will be a tax-exempt_entity within the meaning of sec_168 during the period beginning on the date that the first depreciable asset of the solar farm is placed_in_service and ending on the date that the last depreciable asset of the solar farm is placed_in_service i all of the solar farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states or domestic corporations ii none of these beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of these beneficial owners that are domestic corporations will have made an election under former sec_936 during the period beginning on the date that the solar farm’s first depreciable asset that is eligible for the energy_credit for federal_income_tax purposes is placed_in_service and ending on the last day of the recovery_period under sec_168 as determined by taking into account the applicable convention under sec_168 for the solar farm’s last depreciable asset placed_in_service that is eligible for the energy_credit for federal_income_tax purposes or if later the date that is five years from the date the solar farm’s last depreciable asset that is eligible for the energy_credit for federal_income_tax plr-136277-18 purposes is placed_in_service i all of the solar farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states or domestic corporations ii none of these beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of these beneficial owners that are domestic corporations will have made an election under former sec_936 during the period beginning on the date that the solar farm’s first depreciable asset that may not be eligible as energy_property under sec_48 is placed_in_service and ending on the last day of the recovery_period under sec_168 as determined by taking into account the applicable convention under sec_168 for the solar farm’s last depreciable asset placed_in_service that is not eligible for the energy_credit for federal_income_tax purposes or if later the last day of the recovery_period under sec_168 as determined by taking into account the applicable convention under sec_168 for the solar farm’s depreciable asset with the longest recovery_period under sec_168 that is placed_in_service and is not eligible for the energy_credit for federal_income_tax purposes i all of the solar farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states or domestic corporations ii none of these beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of these beneficial owners that are domestic corporations will have made an election under former sec_936 ruling requested taxpayer requests the following ruling provided taxpayer is a domestic_partnership where all of its partners are domestic corporations other than a corporation which has an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 the depreciable_property is property described in sec_168 and thus the depreciable_property will not be treated as property which is used predominantly outside the united_states within the meaning of sec_168 law and analysis sec_168 provides that any tangible_property used predominantly outside the united_states during the taxable_year must be determined under the alternative_depreciation_system of sec_168 sec_168 lists exceptions to sec_168 for certain property used outside the united_states sec_168 provides that property will not be treated as used predominantly outside the united_states if the property is owned by a domestic_corporation other than a corporation which has an election in effect under plr-136277-18 or by a united_states citizen other than a citizen entitled to the benefits of sec_931 or sec_933 and which is used predominantly in a possession_of_the_united_states by such a corporation or such a citizen or by a corporation created or organized in or under the law of a possession_of_the_united_states the background of sec_168 provides insight in determining whether sec_168 applies to domestic partnerships where all of the partners are domestic corporations none of which has an election in effect under sec_936 or united_states citizens none of whom is entitled to the benefits of sec_931 or sec_933 the rules in sec_168 are derived from former sec_48 prior to sec_168 provided in relevant part that for purposes of sec_168 rules similar to the rules under sec_48 including the exceptions contained in sec_48 shall apply in determining whether property is used predominantly outside the united_states when former sec_48 was repealed as a deadwood provision in sec_168 was amended to incorporate the enumerated exceptions contained in former sec_48 see of the omnibus budget reconciliation act of publaw_101_508 the act the language of sec_168 is the same as the language in former sec_48 prior to its repeal in the senate_finance_committee stated the following comment in relevant part on the reason for the enactment of former sec_48 your committee’s amendment extends the application of the investment_credit provision to property used in a possession by a u_s_person or by a corporation organized in a possession provided the property would otherwise have qualified for the investment_credit this rule is not extended if the property is owned or used in the possession by u s persons who are presently exempt from u s tax due to the application of the special provisions of the code which exempt u s persons who derive substantially_all of their income from a u s possession sec_931 sec_932 sec_933 sec_934 s rep no 89th cong 2d sess 1966_2_cb_1100 based on this senate report it appears that congress intended former sec_48 to apply to united_states persons even though the literal language of former sec_48 applied to united_states citizens or domestic corporations when former sec_48 was enacted in the term united_states_person was defined under sec_7701 of the code as meaning a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation and d any estate_or_trust other than a foreign_estate or foreign_trust within the meaning of sec_7701 of the code similar to former sec_48 the literal wording of sec_168 applies to domestic corporations or united_states citizens but not to domestic partnerships however the repeal of the deadwood provisions and the amendment to sec_168 by plr-136277-18 of the act were not intended to be substantive changes in the tax law h_r rep no 101st cong 2d sess date sec_7701 defines the term united_states_person as a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation d any estate other than a foreign_estate within the meaning of sec_7701 and e any trust if a court within the united_states is able to exercise primary supervision over the administration of the trust and one or more united_states persons have the authority to control all substantial decisions of the trust in light of the legislative_history of sec_168 and former sec_48 we believe that sec_168 is intended to apply to a domestic_partnership where all of its partners are domestic corporations that do not have an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 in this case taxpayer represents that the solar farm is in location which is in a possession_of_the_united_states taxpayer also represents that during the period beginning on the date that the first depreciable asset of the solar farm is placed_in_service and ending on the date that the last depreciable asset of the solar farm is placed_in_service i all of the solar farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states or domestic corporations ii none of these beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of these beneficial owners that are domestic corporations will have made an election under former sec_936 during the period beginning on the date that the solar farm’s first depreciable asset that is eligible for the energy_credit for federal_income_tax purposes is placed_in_service and ending on the last day of the recovery_period under sec_168 as determined by taking into account the applicable convention under sec_168 for the solar farm’s last depreciable asset placed_in_service that is eligible for the energy_credit for federal_income_tax purposes or if later the date that is five years from the date the solar farm’s last depreciable asset that is eligible for the energy_credit for federal_income_tax purposes is placed_in_service i all of the solar farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states or domestic corporations ii none of these beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of these beneficial owners that are domestic corporations will have made an election under former sec_936 and plr-136277-18 during the period beginning on the date that the solar farm’s first depreciable asset that may not be eligible as energy_property under sec_48 is placed_in_service and ending on the last day of the recovery_period under sec_168 as determined by taking into account the applicable convention under sec_168 for the solar farm’s last depreciable asset placed_in_service that is not eligible for the energy_credit for federal_income_tax purposes or if later the last day of the recovery_period under sec_168 as determined by taking into account the applicable convention under sec_168 for the solar farm’s depreciable asset with the longest recovery_period under sec_168 that is placed_in_service and is not eligible for the energy_credit for federal_income_tax purposes i all of the solar farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states or domestic corporations ii none of these beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of these beneficial owners that are domestic corporations will have made an election under former sec_936 the preceding three representations made by taxpayer are material representations taxpayer further represents that when the solar farm is placed_in_service and begins commercial operations taxpayer will be classified as a partnership for federal tax purposes and the solar farm will be treated as held by a partnership for federal_income_tax purposes the representations made by taxpayer in the preceding sentence are material representations conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that provided taxpayer is a valid partnership for federal tax purposes each member of taxpayer is a valid partner of taxpayer and taxpayer is a domestic_partnership where all of its partners are domestic corporations other than a corporation which has an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 the depreciable_property is property described in sec_168 and thus the depreciable_property will not be treated as property that is used predominantly outside the united_states within the meaning of sec_168 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including subsections of sec_168 other than sec_168 specifically no opinion is expressed or implied on whether taxpayer is in substance a valid bona_fide partnership for federal tax purposes on or after two or more parties acquire membership interests in taxpayer any member of taxpayer is plr-136277-18 in substance a valid bona_fide partner of taxpayer for federal tax purposes on or after two or more parties acquire membership interests in taxpayer or the solar farm and any of its components are described in sec_48 or sec_168 further other than the ownership changes represented by taxpayer that are described in this letter_ruling no opinion is expressed or implied concerning the tax consequences of future ownership changes of taxpayer under sec_168 in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representatives this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
